K.K. HALL, Circuit Judge,
concurring in part and dissenting in part:
I concur in the majority’s opinion insofar as it affirms the district court’s denial of summary judgment with respect to Governor Rockefeller’s claim to absolute legislative immunity for his rolé in the state budget process. Unlike the majority, however, I believe that we have jurisdiction to review the qualified immunity claims raised by Governor Rockefeller and Commissioner Miller. I conclude that we have jurisdiction over these claims either under our pendant ■jurisdiction to review the absolute immunity question, or under the collateral order doctrine for the same reasons expressed in my dissenting opinion in Bever v. Gilbertson, 724 F.2d 1083, 1089-93 (4th Cir.1984). *144Accordingly, I would reach the merits of the qualified immunity claims and would reverse the district court’s denial of summary judgment with respect to those claims.1

. In reviewing the record in this case, I find no evidentiary support whatsoever for plaintiffs’ allegations that the State budget deficits in fiscal year 1981 were contrived or that defendants knew or should have known that plaintiffs’ terminations were politically motivated and did nothing to prevent them. It is precisely this type of insubstantial claim against high public officials which should not be allowed to proceed to trial. See Harlow v. Fitzgerald, 457 U.S. 800, 819 n. 35, 102 S.Ct. 2727, 2739 n. 35, 73 L.Ed.2d 396 (1982).